         Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 1 of 16



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   TIMOTHY EKSTROM, et al.,
        Plaintiffs,

        v.
                                                          Civil Action No. ELH-20-1501
   CONGRESSIONAL BANK,
   SUCCESSOR-BY-MERGER TO
   AMERICAN BANK
        Defendant.

                                  MEMORANDUM OPINION

        This putative class action concerns an alleged kickback scheme between American Bank

(“American” or “American Bank”) and All Star Title, Inc. (“All Star”), a Maryland based title

and settlement services company. Plaintiffs Timothy Ekstrom and Davida Carnahan, who are

mortgagors, have sued Congressional Bank (“Congressional”), American Bank’s successor-by-

merger in a suit consisting of more than 50 pages with 24 exhibits. ECF 1 (the “Complaint”).

Plaintiffs allege that the kickback scheme violated the Real Estate Settlement Procedures Act

(“RESPA”), 12 U.S.C. § 2601, and the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. § 1962.

        Congressional moved to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(6) and

9(b).   ECF 14. It argued that plaintiffs’ claims are time-barred because the alleged violations

occurred in 2010 and plaintiffs did not set forth facts sufficient to toll the statute of limitations

under a theory of fraudulent concealment. ECF 14-1 at 7-18. Further, defendant urged dismissal

of plaintiffs’ RICO claim, arguing that plaintiffs did not allege a RICO enterprise, a pattern of

racketeering, or a proximate injury. Id. at 18-30.
         Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 2 of 16



       By Memorandum Opinion (ECF 19) and Order (ECF 20) of November 9, 2020, I denied

defendant’s motion to dismiss. I determined that defendant was not entitled to dismissal based on

limitations because plaintiffs set forth sufficient allegations of fraudulent concealment and

equitable tolling. In addition, I concluded that plaintiffs adequately stated a RICO claim.

       Thereafter, Congressional filed a “Motion to Certify Discretionary Appeal and to Stay

Litigation,” pursuant to 28 U.S.C. § 1292(b).         ECF 22. The motion is supported by a

memorandum of law. ECF 22-1 (collectively, the “Motion”). In seeking an interlocutory appeal,

Congressional argues that there are “four controlling questions of law” at issue, for which “there

is substantial ground for difference of opinion . . . .” ECF 22-1 at 4. In its view, “an immediate

appeal may materially advance the ultimate termination of this litigation.” Id. at 4-5. Plaintiffs

oppose the Motion. ECF 23. Defendant has replied. ECF 24.

       No hearing is necessary to resolve the Motion. See Local Rule 105.6. For the reasons

that follow, I shall deny the Motion.

                                        I. LEGAL STANDARD

       Under 28 U.S.C. § 1291, the federal courts of appeals “have jurisdiction of appeals from

all final decisions of the district courts of the United States . . . .”    Interlocutory appeals,

governed by 28 U.S.C. § 1292, are an exception to the grant of jurisdiction to appellate courts to

hear appeals only from “final decisions” of district courts. Johnson v. Jones, 515 U.S. 304, 309

(1995); see Lynn v. Monarch Recovery Mgmt., Inc., 953 F. Supp. 2d 612, 626 (D. Md. 2013).

       Section 1292 of 28 U.S.C., titled “Interlocutory Decisions,” provides, in part:

       (b) When a district judge, in making in a civil action an order not otherwise
       appealable under this section, shall be of the opinion that such order involves a
       controlling question of law as to which there is substantial ground for difference
       of opinion and that an immediate appeal from the order may materially advance
       the ultimate termination of the litigation, [s]he shall so state in writing in such
       order. The Court of Appeals which would have jurisdiction of an appeal of such

                                               -2-
         Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 3 of 16



       action may thereupon, in its discretion, permit an appeal to be taken from such
       order, if application is made to it within ten days after the entry of the order:
       Provided, however, That application for an appeal hereunder shall not stay
       proceedings in the district court unless the district judge or the Court of Appeals
       or a judge thereof shall so order.

       In Johnson, 515 U.S. at 309, the Supreme Court explained the rationale for

circumscribing the availability of interlocutory appeals:

       An interlocutory appeal can make it more difficult for trial judges to do their basic
       job—supervising trial proceedings. It can threaten those proceedings with delay,
       adding costs and diminishing coherence. It also risks additional, and unnecessary,
       appellate court work either when it presents appellate courts with less developed
       records or when it brings them appeals that, had the trial simply proceeded, would
       have turned out to be unnecessary.

       “A party seeking review of a nonfinal order must first obtain the consent of the trial

judge.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 474 (1978); see Boyd v. Coventry Health

Care Inc., 828 F. Supp. 2d 809, 820 (D. Md. 2011). As reflected in 28 U.S.C. § 1292(b), a trial

judge may certify an interlocutory order for appeal if the party seeking the appeal shows that (1)

the desired appeal “involves a controlling question of law”; (2) “there is substantial ground for

difference of opinion”; and (3) “an immediate appeal from the order may materially advance the

ultimate termination of the litigation.”

       The party moving for certification of an interlocutory order “bears the burden of proving

that the prospective appeal satisfies each of the statutory prerequisites for certification.” Boyd,

828 F. Supp. 2d at 820. “Failing to meet even one of the statutory requirements will defeat a

litigant’s request for an interlocutory appeal.” District of Columbia v. Trump, 344 F. Supp. 3d

828, 833 (D. Md. 2018); Butler v. DirectSAT USA, LLC, 307 F.R.D. 445, 452 (D. Md. 2015)

(“Unless all of the statutory criteria are satisfied… ‘the district court may not and should not

certify its order…under section 1292(b).’”) (internal citation omitted).




                                               -3-
         Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 4 of 16



       Notably, an “interlocutory appeal under § 1292(b) is the exception, not the rule.” Coal.

For Equity & Excellence In Maryland Higher Educ. v. Maryland Higher Educ. Comm'n, No.

CCB–06–2773, 2015 WL 4040425, at *2 (D. Md. June 29, 2015). Accordingly, certification

under § 1292(b) is granted “sparingly” and the statute's requirements must be “strictly

construed.” United States ex rel. Michaels v. Agape Senior Cmty., Inc., 848 F.3d 330, 340 (4th

Cir. 2017) (quoting Myles v. Laffitte, 881 F.2d 125, 127 (4th Cir. 1989)); see James v. Jacobson,

6 F.3d 233, 237 (4th Cir. 1993) (Piecemeal interlocutory appeals should be “avoided” because

review of non-final judgments is “effectively and more efficiently reviewed together in one

appeal” at the end of litigation.); Clark v. Bank of America, N.A., SAG-18-3672, 2020 WL

3868990, at *2 (D. Md. July 9, 2020) (“Interlocutory appeal should not be sought to provide

early review of difficult rulings in hard cases.”). And, as the Fourth Circuit recently emphasized,

district courts have considerable discretion to determine whether the § 1292(b) criteria are met.

In re Trump, 958 F.3d 274, 283 (4th Cir. 2020) (en banc), petition for cert. filed, No. 20-331

(U.S. Sept. 14, 2020) (citing Swint v. Chambers Cty. Comm’n, 514 U.S. 35, 46 (1995)).

       The first element, a controlling question of law, is defined by the Fourth Circuit as a

“pure question of law,” that is, “an abstract legal issue that the court of appeals can decide

quickly and cleanly.” Agape Senior Cmty, Inc., 848 F.3d at 340 (quoting Mamani v. Berzain, 825

F.3d 1304, 1312 (11th Cir. 2016)). A pure question of law does not require the appellate court

“to delve beyond the surface of the record in order to determine the facts.” Agape Senior Cmty,

Inc., 848 F.3d at 341 (quoting McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1259 (11th Cir.

2004)). In contrast, a question is not a controlling question of law where the appellate court is

asked to consider “whether the district court properly applied settled law to the facts or evidence

of a particular case.” Agape Senior Cmty, Inc., 848 F.3d at 341 (quoting McFarlin, 381 F.3d at



                                               -4-
           Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 5 of 16



1259); see also International Refugee Assistance Project (“IRAP”) v. Trump, 404 F. Supp. 3d

946, 950 (D. Md. 2019).

          For purposes of the second element of § 1292(b), courts find substantial grounds for

difference of opinion “where the circuits are in dispute on the question and the court of appeals

of the circuit has not spoken on the point, if complicated questions arise under foreign law, or if

novel and difficult questions of first impression are presented.” Couch v. Telescope Inc., 611

F.3d 629, 633 (9th Cir. 2010); see also Bush v. Adams, 629 F. Supp. 2d 468, 478 (E.D. Pa. 2009)

(stating that this element is met “when there is genuine doubt or conflicting precedent as to the

correct legal standard applied in the orders at issue”).

          However, the “mere presence of a disputed issue that is a question of first impression,

standing alone, is insufficient.” Lynn, 953 F. Supp. 2d at 624 (quoting In re Flor, 79 F.3d 281,

284 (2d Cir. 1996)). Moreover, lack of unanimity among courts and lack of relevant authority do

not suffice. See Union County v. Piper Jaffray & Co., Inc., 525 F.3d 643, 647 (8th Cir. 2008);

North Carolina ex rel. Howes v. W.R. Peele, Sr. Trust, 889 F. Supp. 849, 852 (E.D.N.C. 1995).

Similarly, “a party's disagreement with the decision of the district court, no matter how strong,

does not create substantial grounds.” IRAP, 404 F. Supp. 3d at 950. In addition, “[t]hat settled

law might be applied differently does not establish a substantial ground for difference of

opinion.” Couch, 611 F.3d at 633 (citing Bush v. Adams, 629 F. Supp. 2d 468, 475 (E.D. Pa.

2009)).

          Of import here, “[t]he threshold for establishing the substantial ground for difference of

opinion’ with respect to a ‘controlling question of law’ required for certification pursuant to §

1292(b) is a high one.” Judicial Watch, Inc. v. Nat'l Energy Policy Dev. Group, 233 F. Supp. 2d

16, 19–20 (D.D.C. 2002). “In other words, for interlocutory appeals, ‘it matters not whether the



                                                 -5-
         Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 6 of 16



lower court simply got the law wrong,’ but ‘whether courts themselves disagree as to what the

law is.’” In re Nichols, TDC-14-0625, 2014 WL 4094340, at *3 (D. Md. Aug. 15, 2014) (quoting

KPMG Peat Marwick, LLP v. Estate of Nelco, Ltd., 250 B.R. 74, 82 (E.D. Va. 2000)) .

       Finally, under the material-advancement prong, certification of an interlocutory appeal is

appropriate only “in exceptional situations in which doing so would avoid protracted and

expensive litigation.” Fannin v. CSX Transp., Inc., 873 F.2d 1438, 1989 WL 42583, at *2 (4th

Cir. Apr. 26, 1989) (quoting In re Cement Antitrust Litig., 673 F.2d 1020, 1026 (9th Cir. 1982));

see Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011) (holding that an

interlocutory appeal would materially advance resolution of litigation where reversal by the

appellate court would dismiss one defendant and resolve multiple claims against all defendants,

even though it would not resolve the entire case). In deciding whether certification will

materially advance the ultimate termination of the litigation, “‘a district court should consider

whether an immediate appeal would: (1) eliminate the need for trial, (2) eliminate complex

issues so as to simplify the trial, or (3) eliminate issues to make discovery easier and less

costly.’” Goodman v. Archbishop Curley High School, Inc., 195 F. Supp. 3d 767, 773 (D. Md.

2016) (quoting Coal. For Equity & Excellence In Maryland Higher Educ. v. Maryland Higher

Educ. Comm'n, No. CCB–06–2773, 2015 WL 4040425, at *6 (D. Md. June 29, 2015)).

                                           II. DISCUSSION

       Congressional requests certification of the Court’s Order of November 9, 2020 (ECF 20),

denying its motion to dismiss. Defendant avers that the Order implicates “four controlling

questions of law as to which there is substantial ground for difference of opinion and with

respect to which an immediate appeal may materially advance the ultimate termination of this

litigation.” ECF 22-1 at 2. Specifically, Congressional requests certification of the following: (1)


                                               -6-
         Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 7 of 16



whether the plaintiffs’ conceded knowledge of the allegedly excessive price precludes them from

relying on fraudulent concealment tolling; (2) whether nondisclosure of a kickback scheme

constitutes fraudulent concealment if there is no independent legal duty to disclose; (3) if

plaintiffs’ alleged bilateral conspiracy constitutes a RICO enterprise; and (4) whether plaintiffs

alleged a causal relationship between the fraudulent scheme and plaintiffs’ damages. Id. at 2.

And, defendant argues that it only needs to demonstrate that a substantial ground for difference

of opinion exists as to one of these issues, because they are all controlling questions of law that

will materially advance the ultimate termination of the litigation. ECF 24 at 6.

       In opposing defendant’s Motion, plaintiffs contend that, as to the four issues, none

satisfies all three prongs of § 1292(b). I agree.

       In my view, all four issues satisfy the material advancement prong of § 1292(b) because

reversal by the Fourth Circuit on any one of the issues would resolve at least one or both of

plaintiffs’ claims. See Goodman, 195 F. Supp. 3d at 773; Reese, 643 F.3d at 688. And, because

the case is still in an early phase of litigation and substantive discovery has not yet occurred, an

immediate appeal would materially advance the termination of litigation. See, e.g., UnitedHealth

Grp. Inc. v. MacElree Harvey, Ltd., No. 16-1026, 2016 WL 5239675, at *3 (E.D. Pa. Sept. 21,

2016) (holding that immediate appeal would materially advance termination of the litigation

because the case was “early in its life-cycle” and “[s]ubstantial discovery ha[d] not yet

occurred”); Katz v. Live Nation, Inc., No. 09-3740, 2010 WL 3522792, at *3 (D.N.J. Sept. 2,

2010) (“Certification is more likely to materially advance the litigation where the appeal occurs

early in the litigation, before extensive discovery has taken place and a trial date has been set.”).

       However, as discussed, infra, defendant has not satisfied the remaining prongs of §

1292(b) or demonstrated that there are “exceptional circumstances” that “justify a departure from



                                                    -7-
         Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 8 of 16



the basic policy of postponing appellate review until after the entry of a final judgment.”

Coopers & Lybrand, 437 U.S. at 475. I shall address each issue, in turn.

                                          A. LIMITATIONS

       As noted, defendant raises two issues in relation to limitations and tolling based on

fraudulent concealment. In its view, these are controlling questions of law with substantial

grounds for a difference of opinion.

       As to the first issue, Congressional avers that the question of whether plaintiffs’

knowledge of the allegedly excessive price for settlement services placed them on inquiry notice

of the kickback scheme is a controlling question of law that involves substantial ground for

difference of opinion as a result of two recent Fourth Circuit rulings—Baehr v. Creig Northrop

Team, P.C., 953 F.3d 244, 256 (4th Cir. 2020), and Edmonson v. Eagle Nat’l Bank, 922 F.3d 535

(4th Cir. 2019). ECF 22-1 at 5-6. According to Congressional, Edmonson does not address

whether “knowledge of an obviously excessive price precludes tolling.” 922 F.3d at 6. Therefore,

“this is an issue of first impression where both sides base their arguments on first principles.”

ECF 24 at 6. Further, defendant contends that Baehr precludes plaintiffs from alleging an injury

aside from the allegedly excessive price because such injuries do not establish Article III

standing. ECF 22-1 at 6.

       In the Memorandum Opinion, I addressed the argument that Congressional raises here

with respect to Edmonson. See ECF 19 at 27. I agreed with defendant that Edmonson did not

specifically consider whether plaintiffs’ knowledge of an excessive price affected the availability

of fraudulent concealment tolling. Id. But, I explained that the relevant question in Edmonson, as

here, was whether the defendant concealed the facts of the allegedly fraudulent scheme, not just

the excessive price that resulted from the scheme. Id. Because defendant does not provide any


                                               -8-
         Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 9 of 16



additional case law to place the Court’s analysis of Edmonson in doubt, I cannot conclude that

Edmonson creates substantial ground for difference of opinion.

       Moreover, as noted, the fact that this question may be one of first impression “standing

alone, is insufficient to demonstrate a substantial ground for difference of opinion.” In re Flor,

79 F.3d at 284; see also District of Columbia, 344 F. Supp. 3d at 837 (“[I]nsofar as a question

may arise for the first time, it has been held that while district courts may consider novelty as a

determinative factor in certifying an order, they should do so only where the other statutory

requirements for certification are already met and where the ‘matter of first impression also

ha[s] other grounds for difference of opinion.’”) (quoting Lynn, 953 F. Supp. 2d at 624); see also

Couch, 611 F.3d at 634 (“Nor does the fact that no California court has addressed the precise

questions at issue satisfy the requirement of a substantial ground for disagreement.”); White v.

Nix, 43 F.3d 374, 378 (8th Cir. 1994) (“substantial ground for difference of opinion does not

exist merely because there is a dearth of cases”).

       In addition, Congressional misconstrues the holding in Baehr, 953 F.3d 244, to support

its contention that there is a substantial ground for difference of opinion on this question.

According to defendant, Baehr precludes the Court from providing a remedy for any injuries

alleged by plaintiffs other than the injury of paying an allegedly excessive price. ECF 22-1 at 6.

       In Baehr, the plaintiffs claimed that they were harmed solely by being deprived of

“impartial and fair competition between settlement services providers,” but were not overcharged

for settlement services. 953 F.3d at 254. The Fourth Circuit concluded that “the deprivation of

impartial and fair competition between settlement services providers—untethered from any

evidence that the deprivation thereof increased settlement costs—is not a concrete injury under

RESPA.” Id.



                                                -9-
        Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 10 of 16



       Unlike the homeowners in Baehr, plaintiffs have alleged a violation that is connected to

the real world impact of paying increased prices for settlement services. Therefore, the Baehr

Court’s holding does not preclude standing with respect to the injuries as alleged by plaintiffs.

See, e.g., Bezek v. First Mariner Bank, SAG-17-2902, 2020 WL 5877159, at *8–11 (D. Md. Oct.

2, 2020) (finding Baehr satisfied in case involving allegations similar to those alleged in this

case); Edmondson v. Eagle Nat'l Bank, No. SAG-16-3938, 336 F.R.D. 108, at 111-113 (D. Md.

2020). Thus, Baehr does not create a substantial ground for difference of opinion.

       Defendant’s argument with respect to the second limitations issue suffers from similar

flaws. Congressional asserts that the question of whether “mere nondisclosure of an alleged

kickback scheme constitutes fraudulent concealment” is a controlling question of law. ECF 22-1

at 7. And, it cites Pocahontas Supreme Coal Co. v. Bethlehem Steel Corp., 828 F.2d 211, 218-19

(4th Cir. 1987), to support its claim that there are substantial grounds for a difference of opinion.

ECF 22-1 at 7. Defendant posits that, in Pocahontas Supreme Coal, the Fourth Circuit held that a

“defendant’s ‘failure’ to admit to wrongdoing in response to any inquiry from the Plaintiff was

not ‘concealment’ that would toll the limitations period.” ECF 24 at 7. Therefore, according to

Congressional, “in this case, the Fourth Circuit could reasonably conclude that American’s

‘failure’ to disclose the grounds for Plaintiffs’ claims where Plaintiffs did not even make such a

request is also not concealment.” Id.

       As defendant notes, Pocahontas Supreme Coal suggests that a defendant’s failure to

confess unlawful conduct may not constitute fraudulent concealment that would toll the

limitations period. See ECF 22-1 at 7. There, a contract mining company inquired of National

Mines Corporation why National Mines refused to accept certain coal deliveries and why the

price paid for delivered coal was so low. Pocahontas Supreme Coal, 828 F.2d at 218-19. Instead



                                               - 10 -
        Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 11 of 16



of admitting that the price resulted from illegal antitrust activity, National Mines averred that the

delivery quotas were the result of a strike and that the price was the maximum allowable. Id. at

218. This was the only claim of concealment that the plaintiffs made. The Court concluded: “To

permit a claim of fraudulent concealment to rest on no more than an alleged failure to own up to

illegal conduct upon this sort of timid inquiry would effectively nullify the statute of limitations

in these cases. It can hardly be imagined that illegal activities would ever be so gratuitously

revealed.” Id. at 218-19.

       However, as plaintiffs argue, the facts of Pocahontas Supreme Coal are readily

distinguishable from the facts of this case. As I noted in the Memorandum Opinion, plaintiffs do

not allege that American merely failed to disclose the kickback scheme voluntarily, after a single

inquiry. ECF 19 at 27. Rather, plaintiffs allege that American made a series of false

representations and omissions in their disclosures to lenders, including HUD-1 settlement

statements, laundered money through third marketing companies, and used sham invoices to

conceal the kickbacks. Id. (citing ECF 1 at 31-38). These acts are in stark contrast to the one act

of concealment alleged in Pocahontas Supreme Coal. And, the alleged acts amounted to

independent acts of concealment sufficient to set forth a basis for equitable tolling. ECF 19 at 29.

Therefore, the suggestion from Pocahontas Supreme Coal that silence or nondisclosure are

insufficient to plead fraudulent concealment is immaterial here and does not create a substantial

ground for difference of opinion.

       It appears that defendant cites to just one case with a holding that directly conflicts with

part of the Court’s holding in this case. ECF 22-1 at 8 (citing Moll v. U.S. Life Title Insurance

Company of New York, 700 F. Supp. 1284 (S.D.N.Y. 1988)). In Moll, 700 F. Supp. at 1292-93,

the district court rejected the argument that transmission of misleading HUD-1 forms constitute



                                               - 11 -
          Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 12 of 16



independent acts of concealment. In particular, the court concluded that transmission of the

forms did not constitute concealment because the amounts listed on certain HUD forms were

accurate to the extent that they were the amounts that plaintiffs had actually paid for settlement

services. Id.

          However, the ruling in Moll is not controlling here. And, as noted, “[t]he presence of

other district courts’ disagreement with this Court’s analysis…does not necessarily constitute

substantial grounds for disagreement.” IRAP, 404 F. Supp. 3d at 952 (citing Couch, 611 F.3d at

633; State of N.C. ex rel. Howes v. W.R. Peele, Sr. Trust, 889 F. Supp. 849, 852 (E.D. N.C.

1995)).

          Further, the ruling in Moll was called into question by the Third Circuit in In re

Community Bank of N. Va. Mortg. Lending Practices Lit., 795 F.3d 380 (3d Cir. 2015). The

Third Circuit concluded that there was a “gap in the logic” of the Moll Court’s reasoning, stating,

id. at 403: “Even assuming that a HUD–1 correctly summarizes the fees and charges actually

paid by a borrower for settlement services in connection with a federally related mortgage loan,

it does not follow that the HUD–1 should be viewed in isolation. Federal regulations associated

with that form control the nature and quality of information that is supposed to be included in

each HUD–1, and borrowers should be able to rely on that information in fact being of the

requisite nature and quality.” Therefore, the fact that the HUD-1 forms accurately list the

amounts charged and collected is not dispositive.

          And, as noted in my Memorandum Opinion, numerous judges in this district have also

found fraudulent concealment based on facts similar to those alleged in the Complaint. See, e.g.,

Kadow v. First Federal Bank, PWG-19-0566, 2020 WL 5230560, at *5 (D. Md. Sept. 2, 2020)

(finding plaintiffs met their burden to allege fraudulent concealment by alleging defendant used



                                              - 12 -
        Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 13 of 16



third party marketing companies and sham invoices, and failed to report the payments on

plaintiffs’ HUD-1 statements); Walls v. Sierra Pacific Mortgage Company, Inc., GLR-19-595,

2020 WL 1528626, at *3 (D. Md. Mar. 31, 2020) (finding plaintiffs sufficiently pled fraudulent

concealment based on factual averments about alleged kickback payments and use of falsified

loan documents); Somerville v. West Town Bank & Trust, PJM-19-0490, 2019 WL 6131288, at

*2 (D. Md. Nov. 19, 2019) (noting that allegations of kickback payments “are in-of-themselves

evidence of the type of trickery that amounts to fraudulent concealment.”); Fangman v. Genuine

Title, LLC, RDB-14-0081, 2016 WL 6600509, at *6 (D. Md. Nov. 8, 2016) (finding fraudulent

concealment where HUD-1 statements omitted any evidence of kickback arrangement even if

statement accurately stated the charges that plaintiffs had paid).

       Under these circumstances, defendant has not shown that there is a controlling question

of law as to which there is substantial ground for difference of opinion. See Judicial Watch, Inc.

v. Nat'l Energy Policy Dev. Group, 233 F. Supp. 2d 16, 31 (D.D.C. 2002) (“[D]efendants'

conviction of the correctness of their position is insufficient to carry them over the high threshold

posed by the standard governing certification for interlocutory appeal.”).

                                               B. RICO

       Defendant also contends that there are two questions of law with respect to plaintiffs’

RICO claim that are subject to interlocutory appeal. In my view, defendant fails to establish that

either of these issues involves a controlling question of law or substantial grounds for difference

of opinion.

       First, defendant requests certification on the question of whether plaintiffs’ alleged

bilateral conspiracy constitutes a RICO enterprise. ECF 22-1 at 9-10. Defendant avers that Judge




                                               - 13 -
        Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 14 of 16



Grimm’s holding in Kadow, 2020 WL 5230560, “plainly shows that there are substantial

grounds for difference of opinion.” ECF 22-1 at 9-10.

       But, defendant has failed to introduce any legal authority that was not previously

considered by the Court. In the Memorandum Opinion, I specifically addressed Judge Grimm’s

holding in Kadow and distinguished the allegations in Kadow from those in this case. See ECF

19 at 37. In doing so, I noted that the plaintiffs in Kadow alleged a rimless hub and spoke

conspiracy that could not constitute a RICO enterprise. Id. In contrast, I found that the Complaint

in this case alleged a bilateral conspiracy that could constitute an enterprise for the purpose of

asserting a RICO claim. Id. at 37-38.

       As defendant points out, Judge Grimm also held that the Kadow plaintiffs’ RICO claim

would have failed even if the complaint had alleged a bilateral conspiracy rather than a

conspiracy of the hub and spoke variety. ECF 24 at 8 (citing Kadow, 2020 WL 5230560, at *11).

However, because the plaintiffs in Kadow did not explicitly allege a bilateral conspiracy in the

complaint, Judge Grimm’s observation was merely dicta.

       Notably, defendant does not indicate that there is a disagreement among circuits on this

issue. See Couch, 611 F.3d at 633; APCC Servs. v. ESH AT&T Corp., 297 F. Supp. 2d 101, 107

(D.D.C. 2003) (“A substantial ground for difference of opinion is often established by a dearth of

precedent within the controlling jurisdiction and conflicting decisions in other circuits.”). And,

even if Judge Grimm’s decision in Kadow conflicts with this Court’s ruling, a conflict in district

court decisions does not constitute substantial grounds for disagreement or necessitate an

interlocutory appeal. See Couch, 611 F.3d at 633 (“That settled law might be applied differently

does not establish a substantial ground for difference of opinion.”); W.R. Peele, Sr. Tr., 889 F.




                                              - 14 -
        Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 15 of 16



Supp. at 852. Therefore, defendant does not establish that there is a substantial ground for

difference of opinion as to whether plaintiffs alleged a RICO enterprise.

       As to the second RICO issue, defendant asserts: “The question of whether Plaintiffs

plausibly allege that a RICO violation proximately caused their injuries is dispositive of their

RICO claims, and there are substantial grounds for difference of opinion.” ECF 22-1 at 10.

Congressional contends that the holding of Bridge v. Phoenix Bond & Indemn. Co., 553 U.S.

639, 648-49 (2008), on which the Memorandum Opinion relied, is a “red herring.” ECF 22-1 at

11. And, it argues that plaintiffs failed to alleged a “plausible causal relationship between the

alleged mail and wire fraud and their use of All Star’s services.” Id.

       However, in making this argument, defendant fails to provide any case law that supports

its assertions or puts the Court’s holding in doubt. Instead, defendant points only to allegations in

the Complaint as evidence that “there are substantial grounds for a difference of opinion as to

whether the complaint sufficiently alleges causation.” ECF 22-1 at 12. In doing so, defendant

demonstrates that it disagrees with the Court’s application of law to the facts alleged in the

Complaint. But, without any supporting case law, defendant’s disagreement with the Court’s

analysis is plainly insufficient to establish substantial grounds for a difference of opinion.

Goodman, 195 F. Supp. 3d at 774 (“An issue presents a substantial ground for difference of

opinion if courts, as opposed to parties, disagree on a controlling legal issue”) (internal citation

omitted).

       The Court is also unpersuaded that these issues constitute controlling questions of law. In

Agape Senior Cmty, Inc., 848 F.3d 330, for example, the Fourth Circuit determined that whether

the Attorney General has “absolute veto power over voluntary settlements” in qui tam actions

under the False Claims Act was “a pure question of law.” Id. at 340. In contrast, whether



                                               - 15 -
         Case 1:20-cv-01501-ELH Document 25 Filed 01/13/21 Page 16 of 16



statistical sampling is a permissible means of proving the plaintiffs’ claims “based on the

particular facts and evidence in this case” is not a pure question of law. Id. at 341. To the

contrary, to ascertain whether plaintiffs have adequately alleged a RICO enterprise and

proximate causation would require the Fourth Circuit to “delve beyond the surface of the record

in order to determine the facts” of the case and would amount to asking the Fourth Circuit to

consider “whether the district court properly applied settled law” to those facts. Agape Senior

Cmty, Inc., 848 F.3d at 341; see also IRAP, 404 F. Supp. 3d at 951 (finding the same).

        In sum, defendant’s disagreement with the Court’s ruling is not enough to find a

controlling question of law or a substantial difference of opinion as to either of defendant’s

RICO-related questions. IRAP, 404 F. Supp. 3d at 951 (“a party's disagreement with the decision

of the district court, no matter how strong, does not create substantial grounds”); United States

Rubber Co. v. Wright, 359 F.2d 784, 785 (9th Cir. 1966) (per curiam) (“The legislative history of

subsection (b) of section 1292 ... indicates that…it was not intended merely to provide review of

difficult rulings in hard cases.”).

                                         III. CONCLUSION

        For the reasons set forth above, I shall deny defendant’s Motion. An Order follows.



Date: January 13, 2021                                        /s/
                                                       Ellen Lipton Hollander
                                                       United States District Judge




                                              - 16 -
